DETAILED ACTION
Receipt is acknowledged of applicant’s argument(s) /remark(s) filed on December 2, 2021, claims 3-5 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claim(s) have been fully considered but are moot in view of the same ground(s) of rejection. Applicant has amended claim 3.
	Per amendment of the claim(s) and applicant’s argument(s) / remark(s), the rejection of claim 3 under 35 U.S.C. 112(b) had been withdrawn. 
Previously, claims 1-2 and 6 had been canceled.  

IDS Statement 


Foreign patent documents and Non-patent literature documents cited within the IDS filed on August 14, 2020 had been considered; copy of each documents had been filed on record within the parent case 16/057,105.   

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Pub. No.: US 2016/0059419 A1) in view of Hilliges et al. (Pub. No.: US 2012/0113223 A1).

Regarding claims 3 and 5, Suzuki discloses a robot apparatus and method for controlling robot apparatus comprising:
a robot (e.g., a robot arm 1 / robot hand 2) for performing predetermined processing on a workpiece (e.g., a robot arm 1 / robot hand 2 configured to hold a workpiece 6 by closing fingers 21 and release the workpiece 6 by opening the finger 21) (see par. 50, 6, 66; and Figures 1-2); 
a photographing device for photographing the workpiece (e.g., hand camera 7 configured to detect workpiece 6 at a detection area (workpiece station 5), which can be a conveyor – claim 5 limitation) (see par. 40, 48, 56-57, 6; Figure 2); 
a robot control device (e.g., a control apparatus 4) for performing position compensation of a moving destination of the robot so as to track the workpiece (e.g., the control apparatus 4 configured to control the robot arm 1 / robot hand 2 and achieve i-th calibration position and orientation for picking up the workpiece 6, which can be on a conveyor) (see par. 41, 44-45, 50, 80, 60, 6), the position compensation being performed based on (i) previously-set information on a position of the robot, (ii) previously-set information on a relative positional relationship between the robot and the photographing device, (iii) previously-set information on a position of the workpiece, and (iv) an image of the workpiece photographed by the photographing device (e.g., an operator teaches the robot arm 1 N calibration positions and orientations; wherein an i-th calibration position and orientation is a position and an orientation of the robot arm 1 with which the hand camera 7 can detect an i-th marker 8 on workpieces 6 and determine the positions of the workpiece 6 using an algorithm. Under this disclosure, the position of the hand camera 7 and workpiece 6 are determined based on previous information and relationship between robot arm, camera and others structure / information – claim 5 limitation) (see par. 76-77, 48-49, 54, 57, 60, 66, 68).
Furthermore, Suzuki discloses a display configured to display image capture by the hand robot 7 (e.g., par. 49 and 76). 
wherein the robot control device calculates a position of the workpiece (e.g., determine the positions of the workpiece 6 using an algorithm), based on the previously-set information on the position of the robot, the previously- set information on the relative positional relationship between the robot and photographing device, the previously-set information on the position of the workpiece, and the image of the workpiece photographed by the photographing device (e.g., the position of workpiece 6 are determined based on previous information and relationship between robot arm, camera and others structure / information) (see par. 76-77, 48-49, 54, 57, 60, 66, 68) ). 
However, Suzuki’s invention fails to specificity disclose (i) a display device for processing an Augmented Reality (AR) space in which the image of the workpiece photographed by the photographing device is displayed so as to be superimposed in an image of the real space which includes de workpiece and (ii) the display device displays superimposes the image of the workpiece photographed by the photographing device on the image of the real space at a corresponding position in the AR space based on the calculated position of the workpiece. 
However, Hilliges et al. teach a user interaction in augmented reality configured to capture real object 112 (e.g., limitation: workpiece) on a real space via camera 106 – e.g., object held by a user - and display it on a head-mounted display worn by a user 100 as virtual object (e.g., image of the workpiece), wherein information about the position, pose, movement, size and orientation of the real object are determined and enable a user interaction with the virtual object. For instance, computer device 110 can use the correspondence position and orientation of the object to superimpose the virtual object on /around the object; wherein the real object occupy the same space as the virtual object in the augmented reality environment and the user can interact with the virtual object when user’s dominant hand – e.g., second object – is touching the object. Figures 4-5 depict the real object 112  as a superimposed virtual object on the augmented reality environment representative the real space (see abstract, abstract, par. 35, 37-38, 39-41, 31-32, 7, 24-26, 27-28, 46, 48; Figures 1, 4-5, and 7).
Given the teaching of Hilliges et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Suzuki’s invention to incorporate, within the robot apparatus and method, a user interaction in augmented reality configured to capture real object 112 in a real space via camera 106 and display it on a head-mounted display worn by a user 100 as a superimposed virtual object and enable a user interaction with the virtual object.
Doing so would enhance a robot apparatus and method configured to control robot arm using visual sensor / camera, achieve i-th calibration position and orientation for picking up / release the workpiece, capture real object via camera and display it on a head-mounted display worn by a user, as a superimposed virtual object on an augmented reality, to enable a user interaction with the virtual object.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Pub. No.: US 2016/0059419 A1) in view of Hilliges et al. (Pub. No.: US 2012/0113223 A1) as applied to claims above, and further in view of Ban et al. (Pub No.: US 2005/0065653 A1).

Regarding claim 4, Suzuki discloses a robot apparatus and method for controlling robot apparatus wherein the previously-set information on the position of the robot includes (e.g., position and orientation of the robot arm 1) (i) an origin and directions of respective axes of a coordinate system serving as a reference for position compensation of the robot (e.g., a robot coordinate system R is set at a base of the robot arm 1 as a coordinate system representing the position and orientation of the robot am 1 relative to the platform 9. Figure 6 depicts the robot coordinate system having an origin and axes, which are used to achieve i-th calibration position and orientation for picking up the workpiece, which can include previous position and orientation information) (see par. 45, 41, 44, 50, 80, 60, 6, 69; Figure 6), and (ii) the 2position of the robot serving as the reference for the position compensation of the robot (e.g., Figure 6 depicts correlation between the robot coordinate system R, hand coordinate system T and hand camera coordinate system V to achieve i-th calibration position and orientation for picking up workpiece 6)(see par. 85, 69, 50 and Figure 6).
However, Suzuki’ invention, as modified by Hilliges et al., fails to disclose the previously-set information on the position of the treating object includes  a distance between the photographing device and the treating object. 
However, Ban et al. teach a robot operation apparatus and method configured to determine a distance between a robot’s camera and an object for calibration to a corresponding target on the object and control of the robot motion accordingly (see par. 53 and 57, 85; Figures 1 and 4-11).  
Given the teaching of Ban et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Suzuki’ invention to incorporate, within the robot apparatus and method, a mechanism / process to determine a distance between a robot’s camera and an object for calibration to a corresponding target on the object and control of the robot motion accordingly.
Doing so would enhance a robot apparatus and method configured to control robot arm using visual sensor / camera, achieve i-th calibration position and orientation for picking up / release the workpiece, capture real object via camera and display it on a head-mounted display worn by a user as virtual object to enable a user interaction with the virtual object and determine a distance between a robot’s camera and an object for calibration to a corresponding target on the workpiece and control of the robot motion accordingly.

Response to Argument

Applicant’s arguments filed on December 2, 2021, with respect to the rejections of claims as cited on the Office Action mailed on September 2, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims (page 6, par 3-4), “…. Accordingly, Hilliges necessarily fails to teach processing involving an object in a real space as a target of interaction, that is, Hilliges fails to teach ‘the display device displays superimposes the image of the workpiece photographed by the photographing device on the image of the real space at a corresponding position in the AR space based on the calculated position of the workpiece,’ as required by the above-noted noted features of claim 3;” the examiner respectfully disagreed with applicant assertion. It appears that applicant had only consider single paragraph (e.g., par. 32) of Hilliges et al.’s reference (second prior art – to modify Suzuki’s invention) to argue that the amended limitations of claim 3 are not being taught / disclosed. Applicant may consider that Hilliges et al. teach a user interaction in augmented reality configured to capture real object 112 on a real space via camera 106 – e.g., object held by a user - and display it on a head-mounted display worn by a user 100 as virtual object, wherein information about the position, pose, movement, size and orientation of the real object are determined and enable a user interaction with the virtual object. For instance, computer device 110 can use the correspondence position and orientation of the object to superimpose the virtual object on /around the object; wherein the real object occupy the same space as the virtual object in the augmented reality environment. Applicant is kindly invited to consider the reference as a whole and for this argument, concentrate on Hilliges et al.’s abstract, par. 35, 37-38, 39-41, 31-32, 7, 24-26, 27-28, 46, 48; and Figures 1, 4-5, and 7 in combination with Suzuki’s invention (main prior art). Furthermore, the applicant is kindly invited to consider the above Office Action to view the ground of rejection.  

 Conclusion

This application is a divisional application of U.S. application no. 16/057,105 filed on August 7, 2018, now U.S. Patent 10,786,906 (“Parent Application”). See MPEP
§201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664